Citation Nr: 1326656	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-14 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to an extension of the appellant's delimiting date beyond December 18, 2010, for Survivors' and Dependents' Educational Assistance benefits.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



REMAND

The agency of original jurisdiction has reported that the Veteran, who is now deceased, had active military service from March 1968 to March 1971.  The appellant is the Veteran's child.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the appellant was denied an extension of her delimiting date beyond December 18, 2010, for entitlement to payment of Survivors' and Dependents' Educational Assistance benefits.

In her May 2011 VA Form 9 (Appeal to Board of Veterans' Appeals), the appellant requested a Board hearing before a Veterans Law Judge (VLJ) sitting at the RO.  In view of the pending hearing request in this matter, the Board must remand the case to ensure that the appellant is afforded due process of law.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.700 (2012).  

Accordingly, this case is REMANDED for the following action:

Schedule the appellant for a hearing with a Board member sitting at the Oakland, California RO.  The appellant should be notified in writing (at her latest address of record) of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The case must be afforded expeditious treatment.  The law requires all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

